Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
Claim Objections
3.	Claim 5 is objected to because of the following informalities: (1) “the plurality of media” in lines 9-10 of claim 5 should be changed to -- a plurality of the media --.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the lower side” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what is meant by this recitation.  A lower side of what claimed element?  One possible solution would be to amend claim 1 to recite “a lower side of the media”.  
Claim 1 recites the limitation “the medium plate” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  On possible solution would be to amend claim 1 to recite “the medium tray”.  Claims 2-3 depend from claim 1, and therefore have the same indefiniteness issue as outlined above with regard to claim 1.
Claim 2 recites the limitation “the height” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  On possible solution would be to amend claim 1 to recite “a height”.  Claim 3 depends from claim 2, and therefore has the same indefiniteness issue as outlined above with regard to claim 2.
Claim 5 recites the limitation “the lower side” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what is meant by this recitation.  A lower side of what claimed element?  One possible solution would be to amend claim 1 to recite “a lower side of the media”.  Claim 6 depends from claim 5, and therefore has the same indefiniteness issue as outlined above with regard to claim 5.
Claim 7 recites the limitation “the lower side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what is meant by this recitation.  A lower side of what claimed element?  One possible solution would be to amend claim 1 to recite “a lower side of the media”.  
Claim 7 recites the limitation “the medium plate” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  On possible solution would be to amend claim 7 to recite “the medium tray”.  Claims 8-9 and 11 depend from claim 7, and therefore have the same indefiniteness issue as outlined above with regard to claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0193967 (Shuto et al.) (hereinafter “Shuto”) in view of Japanese Publication No. 4-4492 (hereinafter “JP’492”).  A machine translation of JP’492 is included with this Office action.
Regarding claim 5, Figs. 1-9 of Shuto show a medium conveying apparatus comprising: 
a medium tray (including 11); 
a feed roller (14) to feed media placed on the medium tray (including 11) in order from the lower side; 
a brake roller (15) located to face the feed roller (14); 
a torque limiter (41) to control a load applied to the brake roller (15); 
an input on panel 7 to detect a height (number of sheets) of the media placed on the medium tray (including 11); and 
a processor (19) to set a limit value of a torque of the torque limiter (41) to a first limit value when the height of the media detected by the sensor (input on panel 7) is equal to or less than a predetermined height, and set the limit value of the torque of the torque limiter (41) to a second limit value greater than the first limit value when the height of the media detected by the sensor (input on panel 7) exceeds the predetermined height.  See, e.g., numbered paragraphs [0134], [0137]-[0138], and [0152].  Shuto discloses most of the limitations of claim 5 including detecting a height (number of sheets) of media placed on the media tray (including 11), but Shuto does not explicitly teach a sensor to detect a height of the media placed on the medium tray by emitting light toward the media placed on the medium tray, according to stored information including a relationship between a signal value of the sensor and the height of the plurality of media placed on the medium tray, as claimed.  
    JP’492 teaches a sensor (including 3-5) to detect a height of media (2) placed on a medium tray (1) by emitting light (light from element 3) toward the media (2) placed on the medium tray (1), according to stored information (predetermined threshold Ls) including a relationship between a signal value (light intensity) of the sensor (including 3-5) and the height (number of sheets) of the plurality of media (2) placed on the medium tray (1).  More specifically, the machine translation of JP’492 explains that processing is performed by the apparatus of JP’492 to determine peaks of received light intensity that indicate individual stacked sheets, then a comparison is made between this light intensity and a threshold Ls (stored information), and finally the number of peaks exceeding this threshold Ls (stored information) is used to detect the actual number of stacked sheets.  Because both JP’492 and Shuto teach arrangements for detecting a height (number of sheets) of media on a medium tray, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the  arrangement of JP’492 for the arrangement of Shuto to achieve the predictable result of detecting media.  
Regarding claim 6, Figs. 1-9 of Shuto show that the torque limiter (41) is a clutch or a brake in which a limit value of torque can be electromagnetically changed (numbered paragraph [0122]).
Regarding claim 7, Figs. 1-9 of Shuto disclose a method for controlling conveying a medium, the method comprising: 
feeding media (P) placed on a medium tray (11) in order from the lower side, by a feed roller (14); 
controlling a load applied to a brake roller (15) located to face the feed roller (14) by a torque limiter (41); and 
changing a limit value of a torque of the torque limiter according to a height at which a contact portion to contact a medium placed on the medium plate of a changing member to urge the media placed on the medium tray from above at a position on an upstream side of a nip portion of the feed roller and the brake roller in a medium conveying direction, wherein the contact portion is entirely located at the position on the upstream side of the nip portion in the medium conveying direction, or setting a limit value of a torque of the torque limiter (41) to a first limit value when a height detected by an input on panel 7 to detect the media-placed on the medium tray (11), is equal to or less than a predetermined height, and setting the limit value of the torque of the torque limiter (41) to a second limit value greater than the first limit value when the height of the plurality of media detected by the sensor (input on panel 7) exceeds the predetermined height.  NOTE:  With regard to the changing step in claim 7, the non-bolded portion before the term “OR” need not be met, because the claim can be satisfied by either meeting the changing step limitations before or after the term “OR”.  The examiner has chosen to meet the bolded limitations after the term “OR”.  Shuto discloses most of the limitations of claim 7 including setting the limit value of the torque of the torque limiter (41) to the first value when the height detected by the sensor (input on panel 7) to detect media placed on the media tray (11) is equal to or less than the predetermined height and setting the limit value of the torque to the second limit when the height exceeds the predetermined height, but Shuto does not explicitly teach a sensor to detect a height of the media placed on the medium tray by emitting light toward the media placed on the medium tray, according to stored information including a relationship between a signal value of the sensor and the height of the plurality of media placed on the medium tray, as claimed.  See, e.g., numbered paragraphs [0134], [0137]-[0138], and [0152] for different torque values.  
    JP’492 teaches a sensor (including 3-5) to detect a height of media (2) placed on a medium tray (1) by emitting light (light from element 3) toward the media (2) placed on the medium tray (1), according to stored information (predetermined threshold Ls) including a relationship between a signal value (light intensity) of the sensor (including 3-5) and the height (number of sheets) of the plurality of media (2) placed on the medium tray (1).  More specifically, the machine translation explains that processing is performed by the apparatus of JP’492 to determine peaks of received light intensity that indicate individual stacked sheets, then a comparison is made between this light intensity and a threshold Ls (stored information), and finally the number of peaks exceeding this threshold Ls (stored information) is used to detect the actual number of stacked sheets.  Because both JP’492 and Shuto teach arrangements for detecting a height (number of sheets) of media on a medium tray, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the arrangement of JP’492 for the arrangement of Shuto to achieve the predictable result of detecting media.  
Regarding claim 11, the torque limiter (41) is a clutch or a brake in which a limit value of torque can be electromagnetically changed (numbered paragraph [0122]). 
Response to Arguments
6.	Applicant’s arguments, see pages 7-11 of the response, filed 6/28/22, with respect to the rejection(s) of claims 1-3 and 7-9 under 35 U.S.C. 102(a)(1) and claims 5-6 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, several new grounds of rejection are made of claims 1-3, 5-9 and 11.  
Allowable Subject Matter
7.	Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653